 



Ex. 10.5
THIRD AMENDMENT TO
INDEPENDENT CONTRACTOR CONSULTING AGREEMENT
     This THIRD AMENDMENT TO INDEPENDENT CONTRACTOR CONSULTING AGREEMENT (‘Third
Amendment”) is made between SILVERLEAF RESORTS, INC., a Texas corporation
(“Silverleaf”), and TRADEMARK CONSULTING, CO., a Texas corporation
(“Consultant”).
R E C I T A L S:
     A. Silverleaf and Thomas J. Morris (“Morris”) entered into an Independent
Contractor Consulting Agreement dated October 14, 2002 (“Consulting Agreement”);
     B. The Consulting Agreement was amended by the First Amendment to
Consulting Agreement dated February 19, 2004 to, among other purposes, provide
that the consulting services rendered thereunder shall be provided by TradeMark,
an affiliated company of Morris, instead of Morris individually;
     C. The Consulting Agreement was further amended by the Second Amendment to
Consulting Agreement dated March 4, 2005 to extend the term of the Consulting
Agreement to March 15, 2006; and
     D. Silverleaf and TradeMark now desire to further amend the Consulting
Agreement.
     NOW, THEREFORE, in consideration of the premises and terms hereinafter set
forth, the parties agree as follows:
A G R E E M E N T:
     1. Section 1 of the Consulting Agreement, as amended, shall be amended to
read in its entirety as follows:
          “Section 1. Retention. Consultant’s position as a consultant of
Silverleaf is hereby continued effective as of the Effective Date and for a term
ending on the earlier of (i) March 15, 2006 or (ii) the date on which Consultant
shall be paid a success bonus as provided in Section 3 hereof.”
     2. Section 3 of the Consulting Agreement, as amended, shall be amended to
read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



          (a) Reserved
          (b) Expenses: Silverleaf shall also reimburse Consultant for all
reasonable expenses incurred by Consultant on behalf of Silverleaf in accordance
with such guidelines as Silverleaf may establish from time to time, including
travel, lodging, meals and similar items.
          (c) Success Bonus: If Consultant is successful in obtaining one new
off-balance sheet credit facility for Silverleaf which is approved by the Board
of Directors after the date of this Third Amendment and during the remaining
Term of this Agreement, Silverleaf agrees to pay a success bonus to Consultant
on the closing of the new off-balance sheet credit facility. The Success Bonus
will be computed as follows: (1) $50,000.00 for a new off-balance sheet credit
facility that equals or exceeds $20,000,000.00 but that is less than
$50,000,000.00; (2) $100,000.00 for a new off-balance sheet credit facility that
equals or exceeds $50,000,000.00 but that is less than $100,000,000.00; or
(3) one tenth of one percent (1/10th of 1%) of the principal amount if the new
off-balance sheet credit facility is equal to or exceeds $100,000,000.00. The
Success Bonus shall be computed on only the principal amount of the new
off-balance sheet credit facility that the lender is obligated to advance. The
Success Bonus shall not apply to any extensions or renewals of the principal
amounts of Silverleaf’s current credit facilities.
     3. Section 8 of the Consulting Agreement, as amended, is amended to read as
follows:
          “Section 8. Representation of Other Resort Companies. During the Term
of this Agreement, Consultant shall not be entitled to render consulting
services to other owners of timeshare membership resorts and timeshare vacation
properties.”
     4. Section 17 of the Consulting Agreement, as amended, is deleted in its
entirety.
     5. This Third Amendment is executed this 16th day of August, 2005 to be
effective as of August 16, 2005 (the “Effective Date”).

            “SILVERLEAF”

SILVERLEAF RESORTS, INC.
      By:   /S/ ROBERT E. MEAD         Robert E. Mead, Chief Executive Officer 
 

            “TRADEMARK”

TRADEMARK CONSULTING, CO.
      By:   /S/ THOMAS J. MORRIS         Thomas J. Morris, President           
 

 